Citation Nr: 0023590	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  96-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus claimed to be due to or aggravated by 
hospitalization or medical or surgical treatment provided by 
the Department of Veterans Affairs.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotency claimed to be due to or aggravated by 
hospitalization or medical or surgical treatment provided by 
the Department of Veterans Affairs.

3.  Entitlement to an increased rating for dermatophytosis, 
rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for a 
nasal fracture.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  




REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1949 to March 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1999 by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).  The case subsequently came 
within the jurisdiction of the RO in Los Angeles, California.  

The Board notes that in March 2000 the veteran's 
representative requested that the veteran be afforded a 
hearing before the Board.  Subsequently, however, in June 
2000, the representative withdrew that request.  






FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
showing that his diabetes mellitus resulted from or was 
aggravated by hospitalization or medical or surgical 
treatment provided by the VA.

2.  The veteran has not presented any competent evidence 
showing that his impotency resulted from or was aggravated by 
hospitalization or medical or surgical treatment provided by 
the VA.

3.  The dermatophytosis is not productive of constant 
exudation or itching, or marked disfigurement.

4.  The nasal fracture has not resulted in a 50 percent 
obstruction of the nasal passages on both sides, or complete 
obstruction on one side.

5.  The veteran's service-connected disabilities are 
dermatophytosis, rated as 10 percent disabling; and a nasal 
fracture, rated as noncompensably disabling.  The combined 
rating is 10 percent.

6.  The veteran has completed three years of a high school 
education, has had vocational training in mechanical 
maintenance, and has occupational experience working as a 
pipefitter.

7.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.





CONCLUSIONS OF LAW

1.  The claim for compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus claimed to be due to or aggravated by 
hospitalization or medical or surgical treatment provided by 
the VA is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for compensation under 38 U.S.C.A. § 1151 for 
impotency claimed to be due to or aggravated by 
hospitalization or medical or surgical treatment provided by 
the VA is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The criteria for a disability rating higher than 10 
percent for dermatophytosis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7806, 7813 (1999).

4.  The criteria for a compensable rating for a nasal 
fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.96, Diagnostic Code 6502 (1999).

5.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases 
which the determinative issue is one involving medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  If it is not well grounded, the 
claim must be denied and there is no further duty to assist 
the veteran with the development of evidence pertaining to 
that claim.  See 38 U.S.C.A. § 5107(a) (West 1991).

I.  Entitlement To Compensation Under 38 U.S.C.A. § 1151 For 
Diabetes Mellitus Claimed To Be Due To Or Aggravated By 
Hospitalization Or
 Medical Or Surgical Treatment Provided By The VA.

The appellant's claim for compensation for diabetes mellitus 
is premised on 38 U.S.C.A. § 1151.  Under 38 U.S.C.A. 
§ 5107(a), all claimants seeking compensation, including 
those seeking compensation under section 1151, have the 
initial burden of showing that their claim is well grounded.  
See Jimison v. West, 13 Vet. App. 75 (1999).  For a claim to 
be well grounded under the pre-amendment version of 
38 U.S.C.A. § 1151, the appellant must provide:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  See Jones v. West, 12 Vet. App. 460 (1999).  

Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97 (Dec. 31, 1997).  
Because the veteran's claim was prior to October 1, 1997, the 
old pre-amendment version of § 1151 is applicable to this 
case rather than the amended version.  See Pub. L. No. 104-
204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining that additional disability exists, as applied 
to medical or surgical treatment, the physical condition 
prior to the medical or surgical treatment will be compared 
to the subsequent physical condition.  See 38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1999).  In determining 
whether such additional disability resulted from VA medical 
or surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such 
treatment, and not merely coincidental therewith.  The mere 
fact that aggravation occurred will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from the medical or surgical treatment.  See 
38 C.F.R. § 3.358(c) (1999).  

In reviewing the medical evidence pertaining to the veteran's 
diabetes, the Board notes that there is no favorable medical 
opinion regarding the issue on appeal.  Based on its review 
of the relevant evidence in this matter, and for the 
following reasons and bases, it is the decision of the Board 
that the claim for compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus alleged to be due to or aggravated by 
medical treatment provided by the VA is not well grounded.

The veteran testified during a hearing held at the RO in 
February 2000 that he was given a glucose or dextrose 
solution at a VA hospital in November 1995 and this caused or 
aggravated his diabetes mellitus.  He stated that he had been 
told this by quite a few doctors.  

The statement by the veteran that his doctors had told him 
that his diabetes was caused by treatment at the VA is not 
sufficient to render the claim well grounded.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that hearsay medical evidence, as transmitted by a lay 
person, is not sufficient to render a claim well-grounded 
because the connection between what a physician said and the 
lay person's account of what the physician purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  See also Kirwin v. Brown, 8 Vet. App. 
148, 153 (1995).

The pertinent medical evidence includes the hospital records 
from the VA which show that the veteran had been diagnosed 
and treated for diabetes mellitus at least as early as 
February 1994.  Thus, the disorder unquestionably existed 
before the veteran's hospitalization at the VA in November 
1995.  

The report of the VA hospitalization in November 1995 shows 
that the veteran was admitted for treatment of an infection 
in his arm.  It was noted that he was already on insulin at 
the time he was transferred into the hospital.  During the 
hospitalization, his diabetes was difficult to control.  The 
Board notes, however, that there is no indication that this 
difficulty resulted from the treatment given by the VA.  

A letter dated in September 1997 written at the request of 
the director of the VA Medical Center where the veteran was 
hospitalized in September 1997 notes that the veteran claimed 
that he contracted diabetes following the administration of 
an intravenous dextrose solution at the medical center.  The 
letter explained that in October and November 1995 the 
veteran was operated on for irrigation and drainage of an 
abscess of the right arm.  As a corollary to his surgical 
treatment he received intravenous antibiotic therapy which 
included medications in a standard glucose saline suspension.  
He was also treated during his hospitalization with insulin 
for a pre-existing diabetic condition which was aggravated by 
his infection.  It was stated that the veteran's belief that 
the brief administration of a post-operative intravenous 
glucose solution was responsible for his diabetic condition 
was incorrect.  It was further stated that any associated 
rise in blood glucose would have been transient, and in no 
circumstance would an intravenous solution containing glucose 
precipitate diabetes or create a long term exacerbation of a 
diabetic condition.  

As the record currently stands, the veteran has not submitted 
a competent medical statement supportive of his assertions.  
There is no competent medical evidence of record relating the 
veteran's diabetes to medical treatment by the VA.  Although 
the veteran has given his own opinion that the diabetes is 
related to VA medical treatment, the Court has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (the Court held 
that a veteran does not meet his burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer medical 
opinions.)

In summary, the veteran has not presented any competent 
evidence showing that his diabetes resulted from or was 
aggravated by medical treatment provided by the VA.  
Accordingly, the Board concludes that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for compensation 
under 38 U.S.C.A. § 1151 for diabetes claimed to be due to or 
aggravated by medical treatment provided by the VA is well 
grounded.  As such, the VA is under no duty to assist the 
veteran in developing the facts pertinent to the claim.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

II.  Entitlement To Compensation Under 38 U.S.C.A. § 1151 For 
Impotency Claimed To Be Due To Or Aggravated By 
Hospitalization Or
 Medical Or Surgical Treatment Provided By The VA.

The veteran contends that he is entitled to compensation for 
impotency either because it was caused by the diabetes which 
he believes was caused or aggravated by VA medical treatment 
in November 1995, or because it was caused or aggravated by 
shots given by the VA to cause erections and surgery 
performed by the VA in August 1997 to relieve a prolonged 
erection.  The veteran presented testimony to this effect 
during the hearing held in February 2000. 

The Board finds that the veteran has not presented any 
competent evidence showing that his impotency resulted from 
or was aggravated by hospitalization or medical or surgical 
treatment provided by the VA.  The relevant medical evidence 
which is of record includes the hospitalization summary dated 
in November 1995 which is summarized above. With respect to 
his contention that treatment by the VA in November 1995 
aggravated his diabetes and in turn caused impotency, the 
Board notes that for the reasons explained above there is no 
competent evidence that the diabetes was caused or aggravated 
by VA medical treatment.  Therefore, the claim of impotency 
as being secondary to diabetes must also fail.

With respect to the claim that the veteran became impotent as 
a result of treatment by the VA given to him in the form of 
shots which caused him to achieve an erection and the surgery 
which was subsequently necessary to relieve priapism (an 
excessively prolonged erection), the Board notes that the 
veteran was already impotent prior to the treatment by the 
VA.  In this regard, the Board notes that in letters dated in 
April and May 1997 the veteran reported that his sex organ 
had no circulation and he had lost the use of it.  Thus, the 
evidence shows that the veteran was already impotent even 
before the injections by the VA beginning in May 1997 or the 
surgery by the VA in August 1997.

The medical evidence reflects that the VA attempted to treat 
the veteran's impotency.  A record dated in May 1997 shows 
that the veteran received an injection in the penis by a VA 
urologist the previous day and had an erection since that 
time.  He was advised that this was a medical emergency and 
that he should go to the emergency room at a VA medical 
center.  The Board notes that in his testimony the veteran 
indicated that this prolonged erection subsided prior to the 
time that he reached the emergency room.

A VA hospital summary dated in August 1997 shows that the 
veteran was admitted after having priapism for 48 hours.  He 
reportedly stated that he had given himself two injections of 
papaverine and had an erection since that time.  During the 
hospitalization, the veteran underwent surgery in which 
decompression was achieved with a cavernosa spongiosa shunt.  
The patient consented to the procedure and was aware of the 
possibility of further erectile difficulty and inability to 
obtain an erection in the future.  The operation was 
performed with good success and he was noted postoperatively 
to be considerably less engorged.  

The report of a genitourinary examination conducted by the VA 
in August 1998 shows that the veteran came in very angry 
about his impotency which he felt had been caused by medical 
error.  He stated that in 1995 he was accidentally given 
glucose while hospitalized for surgery on his arm and that 
this aggravated his diabetes which he understood was a 
causative factor in his impotency.  He also said that 
following two injections of papaverine in July 1997 priapism 
occurred and persisted for 48 hours, requiring decompression 
with a cavernosa spongiosa shunt.  Following this, he had 
complete impotence without any ability to maintain erection.  
Subsequent use of a pump had been unsuccessful and he had 
declined to have a prosthesis inserted.  Examination revealed 
entirely normal external genitalia.  The diagnosis was status 
postoperative priapism with complete impotency.  

The fact that the veteran's own account of the etiology of 
his disabilities was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

In reviewing the foregoing medical evidence, the Board notes 
that the impotency preceded the treatment afforded to the 
veteran for impotency through the use of injections.  He 
apparently was unable to obtain an erection without the use 
of injections.  The record does not demonstrate that his 
condition was worsened by the use of the injections or the 
surgery which was necessitated to relieve priapism which was 
brought on by the injections.  The Board notes that the 
veteran testified that his doctors have not suggested using 
the injections again to see whether they still work.  Thus, 
it is not shown that the veteran's condition is changed from 
prior to the surgery by the VA in August 1997.  Accordingly, 
the Board concludes that the claim for compensation under 
38 U.S.C.A. § 1151 for impotency claimed to be due to or 
aggravated by hospitalization or medical or surgical 
treatment provided by the VA is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

III.  Entitlement To An Increased Rating For Dermatophytosis,
 Rated As 10 Percent Disabling.

The Court has held that an allegation that a service-
connected disability is more severe than it is currently 
rated is sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the increased rating issues on appeal 
has been obtained.  The evidence includes the veteran's 
service medical records, and post-service medical treatment 
records.  The veteran has been afforded disability evaluation 
examinations.  With regard to the adequacy of the 
examinations, the Board notes that the reports of examination 
reflect that the VA examiners recorded the past medical 
history, noted the veteran's current complaints, conducted a 
physical examination, and offered appropriate assessments and 
diagnoses.  The Board finds that the examination reports 
contain all findings necessary to assess the severity of the 
veteran's service-connected dermatophytosis and his nasal 
fracture.  For these reasons, the Board finds that the 
examinations are adequate for rating purposes.  The Board 
further notes that it has not been made aware of any 
additional relevant evidence that is available and is 
required for disposition of the issues on appeal.  Therefore, 
the Board concludes that no further assistance to the veteran 
with the development of evidence is required.

In evaluating the foregoing evidence, the Board notes that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify the 
various disabilities.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 
noncompensable rating is warranted where a skin disorder is 
productive of slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed or small area.  A 10 percent 
rating is warranted if there is exfoliation, exudation, or 
itching, if involving an exposed surface or an extensive 
area.  A 30 percent rating is warranted if there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the disorder is 
exceptionally repugnant.

The veteran testified in regarding the severity of his 
service-connected skin disorder.  He said that the disorder 
affected his feet, and that he had to use salve on them.  He 
said that he did not currently have an outbreak.  

The veteran's VA medical treatment records do not contain any 
significant references to his service-connected skin 
disorder.  

The report of an examination of the veteran's skin conducted 
by the VA in August 1998 shows that the veteran reported a 
history of having a dry pruritic rash of his arms and legs 
for which he used a cream and an ointment as needed.  He said 
that he had also noted dryness and splitting of his right 
middle fingernail and right middle toenail, but said that 
this condition had been stable without any recent worsening 
of any kind.  Physical examination revealed essentially 
normal skin with no specific evidence of rash present at the 
time of the examination.  The nails were essentially normal 
except for slight dryness and deformity of the right middle 
fingernail and right middle toenail.  Otherwise 
dermatological findings were entirely within normal limits.  
The diagnosis was history of dermatophytosis.  

After considering all of the evidence, the Board finds that 
the dermatophytosis is not productive of constant exudation 
or itching, or marked disfigurement.  The Board notes that 
such findings are not objectively shown in the medical 
evidence, nor were such manifestations mentioned in the 
veteran's testimony.  The disorder appears to be generally 
well controlled through the use of medication.  Accordingly, 
the Board concludes that the criteria for a disability rating 
higher than 10 percent for dermatophytosis are not met.  

IV.  Entitlement To An Increased (Compensable) Rating For A 
Nasal Fracture.

The veteran's nasal fracture is rated as noncompensably 
disabling.  Under Diagnostic Code 6502, a 10 percent rating 
is warranted if there is a 50 percent obstruction of the 
nasal passages on both sides, or where there is complete 
obstruction on one side.  The Board finds, however, that the 
evidence demonstrates that the veteran's nasal fracture has 
not resulted in obstruction to this degree.

During the hearing held in February 2000, the veteran 
testified that as a result of his nasal fracture he sometimes 
could not breathe through his nose while lying down.  He said 
that he had to sit up to breathe.  He also said that he 
treated his nose using a nasal spray.  

The veteran's VA medical treatment records do not contain 
references to problems with his nose.  The report of an 
examination of the veteran's nose conducted by the VA in 
August 1998 shows that he gave a history of suffering a 
fractured nose in service during a fight, and that this 
required surgical procedures in between 1955 and 1958 and 
again in 1989.  He said that since that time he had continued 
to snore and had to sleep in a different room than his wife.  
He also said that he had irritation in the nose once in a 
while, but did not have related headaches or other symptoms.  
He required no special medication or treatment for the 
condition.  There was only mild interference with breathing 
through the nose.  There was no purulent discharge, no 
dyspnea, no chronic sinusitis, and no other symptoms.  

Physical examination revealed essentially normal findings 
with no nasal obstruction.  There was the absence of the 
uvula.  Otherwise, findings were entirely within normal 
limits with no sinus tenderness or other abnormalities.  The 
diagnosis was status postoperative nasal fracture.  

The Board finds that the findings on objective examination 
have higher probative value that the subjective testimony.  
Based on the foregoing evidence, the Board finds that the 
nasal fracture has not resulted in a 50 percent obstruction 
of the nasal passages on both sides, or complete obstruction 
on one side.  Accordingly, the Board concludes that the 
criteria for a compensable rating for a nasal fracture are 
not met.

V.  Entitlement To A Total Disability Rating Based On 
Individual Unemployability
 Due To Service-Connected Disabilities.

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  As 
noted above, service-connected disabilities are rated based 
primarily upon the average impairment in earning capacity.  
Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (1999).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
(Schedule) prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2) (1999).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 (1999) are met.  Id.  
Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(1999) (stating that age may not be a factor in evaluating 
service-connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (1999).

The veteran's service-connected disabilities are 
dermatophytosis, rated as 10 percent disabling; and a nasal 
fracture, rated as noncompensably disabling.  The combined 
disability rating is 10 percent.  Thus, his combined service-
connected rating does not meet the percentage criteria of 38 
C.F.R. § 4.16(a) (1999).

For veterans who fail to meet the percentage standards noted 
above, but who are unemployable by reason of service-
connected disabilities, the case may be referred to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b) 
(1999). 

The Board notes that there is no evidence that the service-
connected disabilities render the veteran unable to work.  
The veteran's claim for increased compensation based on 
unemployability which he submitted in April 1998 shows that 
his previous employment was as a pipefitter.  He also 
indicated that he had completed three years of a high school 
education, and had vocational training in mechanical 
maintenance.  He reported that he became too disabled to work 
in March 1994.  He stated that the disability which prevented 
him from following securing or following substantially 
gainful employment was degenerative arthritis.  

The Board notes that degenerative arthritis is a nonservice-
connected disability.  The Board also notes that the veteran 
has other significant nonservice-connected disabilities such 
as his psychiatric disorder and a back disorder.  The use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  See 38 C.F.R. § 4.14 (1999).  Therefore, the 
evidence pertaining to impairment due to arthritis, a back 
disorder or a psychiatric disorder does not provide support 
for the claim for a total rating based on unemployability due 
to service-connected disabilities.

The Board finds that the evidence of record shows that the 
veteran's service-connected disabilities, in and of 
themselves, are not of such nature and severity as to prevent 
him from securing or following any type of substantially 
gainful employment.  The veteran's service-connected 
disabilities are described in the evidence summarized above 
and are not shown to be productive of any occupational 
impairment.  

Based on the foregoing, the Board finds that the veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  
Accordingly, the Board concludes that the criteria for a 
total disability rating based on individual unemployability 
due to service-connected disorders are not met and referral 
for extraschedular consideration is not warranted.  



ORDER

1.  Compensation under 38 U.S.C.A. § 1151 for diabetes 
mellitus claimed to be due to or aggravated by 
hospitalization or medical or surgical treatment provided by 
the VA is denied.

2.  Compensation under 38 U.S.C.A. § 1151 for impotency 
claimed to be due to or aggravated by hospitalization or 
medical or surgical treatment provided by the VA is denied.

3.  An increased rating for dermatophytosis, rated as 10 
percent disabling, is denied.

4.  An increased (compensable) rating for a nasal fracture is 
denied.

5.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  




		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

